The opinion of the Court was by
Weston C. J.
Rogers and Cutler, two of the plaintiffs, do not declare as partners, although they are named in the note in a manner, which usually indicates the existence of affirm. It appears that they had been partners, so as to leave no question of the identity of the persons intended. This being established, it was not necessary to prove the continuance of the partnership up to the time of the date of the note. Two or more persons, who are not partners may take a note payable to them by their surnames only, which will be good evidence of a debt upon sufficient proof of identity. We are of opinion therefore, that the plaintiff was not bound to prove, as the jury were instructed, that Rogers and Cutler were partners, at the time of the date of the note.

Exceptions sustained.